On the granting of the motion to quash the appeal, by the common pleas, the appellants moved the court to approve of the sureties to the bond so delivered and filed by the justice, which the court refused to do, on the ground that the statute had not conferred jurisdiction upon them. , The appellants, then asked leave and offered to file a new bond with sureties to be approved by the court, which the court refused to allow? on the ground that there was not any informality or other imperfection in the bond then on file, and nothing therein to be amended; the bond was formal and perfect upon its face, but that the defect in the proceedings sought to be supplied by the appellants, was the omission or neglect of the appellants to give the sureties required by law in appeal cases, which omission or neglect the court of common pleas had no right or authority and could not amend and supply. The relators’ counsel cited 2 R. S., 2d ed., 189, § 204, and 11 Wend., 174.
Jewett, Justice.
The return of the justice having been made, the court of common pleas thereby acquired jurisdiction, and were by the authorities above cited, bound to approve a new bond. A peremptory mandamus must be allowed.
Rule accordingly.